Case: 15-41050      Document: 00513444616         Page: 1    Date Filed: 03/30/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-41050
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 30, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

PEDRO LOPEZ-SALGADO, also known as Nicolas Vargas-Uriostegui,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:14-CR-908-1


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Pedro Lopez-Salgado argues that the 30-month within-guidelines
sentence imposed by the district court following his guilty plea conviction for
illegal reentry after prior deportation was greater than necessary to meet the
goals of 18 U.S.C. § 3553(a), that U.S.S.G. § 2L1.2 is not empirically based, and
that the 12-level enhancement for his prior alien transportation conviction was




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41050    Document: 00513444616     Page: 2   Date Filed: 03/30/2016


                                 No. 15-41050

too severe. He further asserts that his illegal reentry did not pose a danger to
others.
      The within-guidelines sentence is entitled to a presumption of
reasonableness. See United States v. Campos-Maldonado, 531 F.3d 337, 338
(5th Cir. 2008). After considering Lopez-Salgado’s arguments, the district
court determined that a sentence within the advisory guidelines range was
appropriate based on Lopez-Salgado’s repeated removals from, and reentries
into, this country. Lopez-Salgado’s benign motive for returning to this country
is insufficient to rebut the presumption of reasonableness. See United States
v. Gomez-Herrera, 523 F.3d 554, 565-66 (5th Cir. 2008).          His argument
regarding the staleness of his prior alien transportation conviction is likewise
insufficient. See United States v. Rodriguez, 660 F.3d 231, 234-35 (5th Cir.
2011). Further, we have rejected the argument that § 2L1.2’s purported lack
of an empirical basis necessarily renders a sentence under it unreasonable, see
United States v. Duarte, 569 F.3d 528, 529-31 (5th Cir. 2009), and that § 2L1.2
overstates the seriousness of the offense. See United States v. Juarez-Duarte,
513 F.3d 204, 212 (5th Cir. 2008).
      Lopez-Salgado’s argument that the sentence is greater than necessary to
meet the goals of § 3553(a) amounts to a disagreement with the district court’s
balancing of the sentencing factors, and we will not reweigh those factors. See
Gall v. United States, 552 U.S. 38, 51-52 (2007). He has failed to rebut the
presumption of reasonableness. See United States v. Cooks, 589 F.3d 173, 186
(5th Cir. 2009).
      AFFIRMED.




                                       2